FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                 October 2, 2012
                                TENTH CIRCUIT
                                                              Elisabeth A. Shumaker
                                                                  Clerk of Court

 DONALD L. BAKER,

              Plaintiff - Appellant,
 v.                                                     No. 12-5029
                                            (D.C. No. 4:11-CV-00092-TCK-PJC)
                                                      (N.D. Oklahoma)
 KATHY HOLT; GLENWOOD
 APARTMENTS; CLAY COFFMAN;
 COFFMAN INVESTMENT
 COMPANY; TULSA POLICE
 DEPARTMENT; TULSA
 COMMUNITY OUTREACH
 PSYCHIATRIC EMERGENCY
 SERVICES; TULSA CENTER FOR
 BEHAVORIAL HEALTH; TULSA
 COUNTY MENTAL HEALTH
 COURT; TULSA COUNTY
 DISTRICT ATTORNEY;
 OKLAHOMA DEPARTMENT OF
 MENTAL HEALTH & SUBSTANCE
 ABUSE SERVICES; STATE OF
 OKLAHOMA; UNITED STATES OF
 AMERICA; THERESA DREILING,
 Special Judge, in her individual and
 official capacity,

              Defendants - Appellees.


                           ORDER AND JUDGMENT *


      *
      After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
                                                                      (continued...)
Before MURPHY, EBEL, and HARTZ, Circuit Judges.


      Plaintiff Donald L Baker, who has been proceeding in forma pauperis

(IFP), appeals the sua sponte dismissal of his Amended Complaint by the United

States District Court for the Northern District of Oklahoma under 28 U.S.C.

§ 1915(e)(2). Section 1915(e)(2) directs a court to dismiss a case in which the

plaintiff is proceeding IFP “at any time if the court determines that . . . the action

. . . (i) is frivolous or malicious; [or] (ii) fails to state a claim upon which relief

may be granted.” The district court concluded, among other things, that

“Plaintiffs’ [sic] Amended Complaint (1) is pled in a manner that makes it

impossible to meaningfully defend; (2) does not provide sufficient notice of the

precise conduct of each defendant or the precise constitutional violations at issue;

and (3) fails to state a plausible claim for relief against any defendant.” R. at 217

(Order at 2, Baker v. Holt, Case No. 11-CV-92-TCK-PJC (N.D. Okla. Feb. 1,

2012). We have jurisdiction under 28 U.S.C. § 1291 and affirm because the

Amended Complaint does not state a claim upon which relief can be granted.

I.    BACKGROUND


      *
       (...continued)
ordered submitted without oral argument. This order and judgment is not binding
precedent except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.


                                           -2-
      Plaintiff’s Amended Complaint is a lengthy document naming 12

defendants. We summarize the central points. Plaintiff has suffered from serious

mental illness since childhood. After he had resided for about seven years at his

residence, Glenwood Apartments, the complex obtained a new manager, Kathy

Holt, who began to “reshape” the Apartments to present it as “Resort-Style

Living.” Id. at 44 (internal quotation marks omitted). Plaintiff had trouble

getting along with Holt. In July 2010 the Apartment’s attorney served Plaintiff

with notice of lease termination, falsely accusing Plaintiff of making threats to

management. Shortly thereafter, Tulsa Community Outreach Psychiatric

Emergency Services (COPES) and the Tulsa Police Department (TPD) met

Plaintiff at the Apartments and interviewed him. The following day, COPES and

TPD arrived in the morning, arrested Plaintiff, and took him to the Tulsa Center

for Behavioral Health (TCBH). TCBH interviewed him without the benefit of

counsel and concluded that he was paranoid, delusional, grandiose, and exhibiting

poor self-care. The Tulsa County Mental Health Court (MHC) issued an order of

emergency detention, which lasted 66 days.

      A few months after his release from detention, Plaintiff filed this lawsuit

against Holt, Glenwood Apartments, Coffman Investment Company (CIC) (the

owner of the Apartments), Clay Coffman (the owner of CIC), COPES, TPD, the

Tulsa County District Attorney, TCBH, the Oklahoma Department of Mental




                                         -3-
Health and Substance Abuse Services (ODMHSAS), MHC, the State of

Oklahoma, and the United States of America.

      The district court dismissed for frivolousness and for failure to state a

claim. We will affirm on the second ground, so we need not address

frivolousness.

II.   DISCUSSION

      “Because [Plaintiff] is proceeding pro se, we liberally construe his filings.”

Casanova v. Ulibarri, 595 F.3d 1120, 1125 (10th Cir. 2010). But the court will

not “assume the role of advocate for the pro se litigant.” Hall v. Bellmon, 935

F.2d 1106, 1110 (10th Cir. 1991). And the pro se litigant must still follow the

rules of procedure. See Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836,

840 (10th Cir. 2005)

      We review de novo a dismissal for failure to state a claim. See Casanova,

595 F.3d at 1124. Under Fed. R. Civ. P. 8(a) a pleading must contain “a short and

plain statement of the claim showing that the pleader is entitled to relief.” Fed.

R. Civ. P. 8(a)(2). As the Supreme Court has explained, “[T]he pleading standard

Rule 8 announces does not require detailed factual allegations, but it demands

more than an unadorned, the-defendant-unlawfully-harmed-me accusation.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted).

“To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.” Id.

                                          -4-
(internal quotation marks omitted). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id.

      A.     The Apartment Defendants

      The Amended Complaint fails to state a proper claim against Holt,

Glenwood Apartments, CIC, and Coffman. Causes of action 1 and 2 allege (1)

that the Apartments discriminated against Plaintiff and discriminates against

tenants who are elderly, disabled, or “do not display ‘Resort Style’ appearances,”

R. at 47; (2) that the Apartments falsely accused him of threats, leading to his

confinement in a mental institution; and (3) that Holt has not timely recalculated

and adjusted rents in accordance with federal guidelines. Plaintiff alleges no

facts concerning CIC or Coffman.

      The only allegation that might be said to be supported by particulars is the

allegation that Plaintiff was falsely accused of threats. But in describing the

events when he was vacating his apartment, the Amended Complaint states:

      I feared that either something would happen to me in the heat or that
      GA [Glenwood Apartments] would assault me, and began to e-mail a
      public record of what was happening. When GA shortened the
      deadline to 24 hours, I despaired of removing between two and three
      thousand pounds of remaining property from my apartment and
      publically speculated on suicide by cop. I had no intention and did
      not threaten to hurt anyone else, nor would have followed through if
      left alone to remove all my property from my apartment.




                                         -5-
Id. at 45. Given Plaintiff’s admission that he threatened to hurt himself, the

Amended Complaint does not provide “sufficient . . . factual content . . . [to

permit] the reasonable inference” that Plaintiff was the victim of false, harmful

allegations. Iqbal, 556 U.S. at 678.

      B.     COPES and TPD

      Cause of action 3 in the Amended Complaint alleges that COPES and TPD

discriminated against Plaintiff in their investigation on the basis of his psychiatric

disability. Plaintiff’s allegations of discrimination are too vague to support a

cause of action. Even if the investigation by COPES and TPD was deficient, the

Amended Complaint alleges no facts showing that the deficiencies resulted from

prejudice against the disabled.

      C.     The District Attorney

      Cause of action 6 alleges that the Tulsa County District Attorney, “on the

basis of [Plaintiff’s] . . . mental illness,” deprived him “of due process and equal

protection under the law,” and “of civil rights under the U.S. Constitution Bill of

Rights on the presumption of guilt, including the First and Second Amendments.”

R. at 53. Although the Amended Complaint asserts misconduct by the district

attorney during Plaintiff’s hearing in the MHC, no specifics are provided. These

“naked assertions devoid of further factual enhancement” do not suffice to state a

cause of action. Iqbal, 556 U.S. at 677 (brackets and internal quotation marks

omitted).

                                         -6-
      D.     TCBH, ODMHSAS, and the MHC

      Causes of action 4, 5, and 6 allege (1) that TCBH discriminated against

Plaintiff and abused him on the basis of his disability; (2) that ODMHSAS

implemented unconstitutional mental health laws; and (3) that the MHC deprived

him (a) of his “liberty” and “peace of mind,” R. at 52, and (b) of witnesses,

cross-examination of adverse witnesses, adequate preparation and consultation for

his defense, and access to other courts. But the allegations are threadbare,

lacking in the specificity required to support a claim that Plaintiff’s rights were

violated.

      E.     State of Oklahoma

      Cause of action 6 alleges that the State of Oklahoma deprived Plaintiff “of

due process and equal protection under the law,” and “of civil rights under the

U.S. Constitution Bill of Rights on the presumption of guilt, including the First

and Second Amendments.” Id. at 53. The Eleventh Amendment, however,

deprives federal courts of subject-matter jurisdiction over States absent an express

and unambiguous waiver by the State or an abrogation by Congress. See Elam

Constr., Inc. v. Reg’l Transp. Dist., 129 F.3d 1343, 1345 (10th Cir. 1997) (per

curiam) (“The Eleventh Amendment immunizes states from suits in law or equity,

including injunctive actions.”).

      F.     The United States




                                         -7-
       The Amended Complaint lists the United States of America as a defendant.

Nowhere, however, does it allege facts involving the United States or otherwise

state a claim against it.

III.   CONCLUSION

       We GRANT Plaintiff’s motion to proceed IFP but AFFIRM the judgment of

the district court.

                                      ENTERED FOR THE COURT


                                      Harris L Hartz
                                      Circuit Judge




                                       -8-